DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mow et al (US 20160308626).
Regarding claim 1, Mow teaches a wristwatch (para 21, “Electronic device 10 may be a computing device … a smaller device such as a wrist-watch device”) comprising: a housing configured to receive a wrist strap (para 21 “a wrist-watch device” and para 22 “Housing 12, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass, ceramics, fiber composites, metal”), wireless circuitry in the housing and configured to generate radio- frequency signals at a frequency between 10 GHz and 300 GHz (para 35, “Millimeter wave transceiver circuitry 46 may support communications at extremely high frequencies (e.g., millimeter wave frequencies from 10 GHz to 400 GHz or other millimeter wave frequencies); and a phased antenna array in the housing that is coupled to the wireless circuitry and that is configured to transmit the radio-frequency signals (para 8, “The wireless circuitry may include antennas. The antennas may include phased antenna arrays for handling millimeter wave signals”).
Regarding claim 2, Mow teaches a touch screen mounted to the housing (para 23, “Display 14 may be a touch screen display”).
Regarding claim 8, Mow teaches a display mounted to the housing and having conductive display structures, wherein the conductive display structures are separated from a portion of the housing by a slot (para 44, “housing 12 is formed from a conductive material such as metal, slots or other openings may be formed in the metal that are filled with plastic or other dielectric. Antennas 40 may be mounted in alignment with the dielectric (i.e., the dielectric in housing 12 may serve as one or more antenna windows for antennas 40)”).
Regarding claim 9, Mow teaches the display has a display cover layer, and the phased antenna array is at least partly embedded within the display cover layer (para 46, “Transceiver circuitry 46 may be located in a central location within housing 12”).
Regarding claim 10, Mow teaches the phased antenna array is disposed within the slot (para 44, “housing 12 is formed from a conductive material such as metal, slots or other openings may be formed in the metal that are filled with plastic or other dielectric. Antennas 40 may be mounted in alignment with the dielectric”).
Regarding claim 11, Mow teaches the phased antenna array has an elongated dimension that extends along an elongated dimension of the slot (fig 3, item 50).
Regarding claim 12, Mow teaches the housing comprises a conductive housing wall (para 22, “Housing 12, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass, ceramics, fiber composites, metal (e.g., stainless steel, aluminum”), a dielectric window is formed in the conductive housing wall (“Display 14 may be protected using a display cover layer such as a layer of transparent glass, clear plastic, sapphire, or other transparent dielectric”), and the phased antenna array is configured to transmit the radio-frequency signals through the dielectric window (para 44, “housing 12 is formed from a dielectric, antennas 40 may transmit and receive antenna signals through the dielectric” and para 25, “Display 14 may be protected using a display cover layer such as a layer of transparent glass, clear plastic, sapphire, or other transparent dielectric”).
Regarding claim 13, Mow teaches a display module, wherein the conductive housing wall is separated from the display module by a slot; and an additional phased antenna array mounted within the slot (fig 3, items 50, and para 44” housing 12 is formed from a conductive material such as metal, slots or other openings may be formed in the metal that are filled with plastic or other dielectric. Antennas 40 may be mounted in alignment with the dielectric (i.e., the dielectric in housing 12 may serve as one or more antenna windows for antennas”).
Regarding claim 16, Mow teaches an electronic device (para 21,” Electronic device 10 may be … a smaller device such as a wrist-watch device“) comprising: a housing having conductive housing walls (para 22, “Housing 12, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass, ceramics, fiber composites, metal (e.g., stainless steel, aluminum“); a display having conductive display structures and mounted to the housing (para 22, “device 10 may include a display such as display 14. Display 14 may be mounted in a housing such as housing“), an antenna formed from an antenna element defined by the conductive display structures and the conductive housing walls (fig 3 and para 44, “FIG. 3 is a perspective view of electronic device showing illustrative locations 50 in which antennas 40”); and a phased antenna array mounted within the housing, wherein the antenna is configured to convey first radio-frequency signals at a first frequency below 10 GHz (para 33, “transceiver circuitry 36 may be wireless local area network transceiver circuitry that may handle 2.4 GHz and 5 GHz bands for WiFi® (IEEE 802.11) communications and that may handle the 2.4 GHz Bluetooth® communications band”) and the phased antenna array is configured to convey second radio-frequency signals at a second frequency between 10 GHz and 300 GHz (para 20, “involve signals at 60 GHz or other frequencies between about 10 GHz and 400 GHz.”)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mow as applied to claim 2 above, and further in view of Trotta et al (US 20180041241).
Regarding claim 3, Mow teaches the housing comprises a conductive housing sidewall, the touch screen comprises a display module and a display cover layer that covers the display module (para 22, “Housing 12, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass, ceramics, fiber composites, metal (e.g., stainless steel, aluminum”), and the display module is configured to display images through the display cover layer (“Display 14 may be protected using a display cover layer such as a layer of transparent glass, clear plastic, sapphire, or other transparent dielectric”), the phased antenna array being mounted between the conductive housing sidewall and the display module (para 44, “housing 12 is formed from a dielectric, antennas 40 may transmit and receive antenna signals through the dielectric”).
Regarding claim 3, Trotta teaches the phased antenna array configured to transmit the radio-frequency signals through the display cover layer (fig 3b, items 315 and 313). It would have been obvious to modify Mow to include the phased antenna array configured to transmit the radio-frequency signals through the display cover layer because it is merely using a known transmission signal through cover of a watch to improve a watch that does not explicitly teach transmitting through the cover yield a predictable antenna communicating through a watch display cover.

Regarding claim 4, Mow teaches a non-millimeter wave antenna, wherein the conductive housing sidewall and conductive structures in the display module define edges of a slot (para 44, “ a conductive material such as metal, slots or other openings may be formed in the metal that are filled with plastic or other dielectric “) in the non-millimeter wave antenna (para 33, “Transceiver circuitry 36 may be wireless local area network transceiver circuitry that may handle 2.4 GHz and 5 GHz bands for WiFi® (IEEE 802.11) communications and that may handle the 2.4 GHz Bluetooth® communications band”).
Regarding claim 5, Mow teaches a radio-frequency transceiver in the housing and coupled to the non- millimeter wave antenna, wherein the radio-frequency transceiver is configured to generate additional radio-frequency signals at an additional frequency below 10 GHz and the non-millimeter wave antenna is configured to transmit the additional radio-frequency signals (para 33, “Transceiver circuitry 36 may be wireless local area network transceiver circuitry that may handle 2.4 GHz and 5 GHz bands for WiFi® (IEEE 802.11) communications and that may handle the 2.4 GHz Bluetooth® communications band”).
Regarding claim 6, Trotta teaches control circuitry in the housing and coupled to the wireless circuitry (para 34 “ Processing circuitry 207 processes the received signals, as well as controls the transmissions produced by the first transmitter front end 2”), wherein the wireless circuitry is configured to receive a reflected version of the transmitted radio-frequency signals that has been reflected off of an external object and received by the phased antenna array (para 34, Radar circuitry 205 provides signals to be transmitted to the first and second transmitter front ends 203 and 209, and receives signals via the receiver front end”), and the control circuitry is configured to identify a range between the wristwatch and the external object based on the transmitted radio-frequency signals and the reflected version of the transmitted radio-frequency signals (para 34, “radar sensor having two transmit channels and four receive channels to realize a digital beam forming holographic radar such that a relative speed, distance, and phase of each target in the field of view (FOV) in front of the antennas”). It would have been obvious to modify Mow to include control circuitry in the housing and coupled to the wireless circuitry wherein the wireless circuitry is configured to receive a reflected version of the transmitted radio-frequency signals that has been reflected off of an external object and received by the phased antenna array and the control circuitry is configured to identify a range between the wristwatch and the external object based on the transmitted radio-frequency signals and the reflected version of the transmitted radio-frequency signals because it is merely applying a known distance measuring technique using a watch of Trotta to the radio frequency transmitting watch of Mow to yield a predictable distance measuring watch.
Regarding claim 7, Mow teaches the phased antenna array comprises a one-dimensional array of antennas (fig 3, shows a one-D array of antennas 40 and para 44 “ locations 50 in which antennas 40“).
Regarding claim 17, Mow teaches the electronic device is a wristwatch, the electronic device further comprising: a transmitter and a receiver coupled to the phased antenna array, wherein the transmitter is configured to transmit the second radio-frequency signals and the receiver is configured to receive a reflected version of the second radio-frequency signals that is received by the phased antenna array (para 20, “involve signals at 60 GHz or other frequencies between about 10 GHz and 400 GHz.”).
Regarding claim 17, Trotta teaches a switch having a first terminal coupled to the transmitter, a second terminal coupled to the receiver, and a third terminal coupled to the phased antenna array, wherein the switch is configured to couple a selected one of the transmitters and the receiver to the phased antenna array at a given time (para 26, “The antenna 305b is coupled to the receive circuit Rx1 and the transmit circuit Tx1 using a coupling structure 303a. The antenna 305c is coupled to the receive circuit Rx2. The antenna 305d is coupled to the receive circuit Rx4 and the transmit circuit Tx2 using a coupling structure 303b. The coupling structures 303a and 303b may be implemented using a passive structure, such as a rat-race coupler, a Wilkinson power divider, a circulator, or the like, or a switch”). It would have been obvious to modify Mow to include a switch having a first terminal coupled to the transmitter, a second terminal coupled to the receiver, and a third terminal coupled to the phased antenna array, wherein the switch is configured to couple a selected one of the transmitters and the receiver to the phased antenna array at a given time because it is merely a substitution of a well-known transceiver of Mow with the transceiver of Trotta to yield a predictable transceiver.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mow as applied to claim 1 above, and further in view of Yuen (US 20180164749).
Regarding claim 14, Mow teaches conductive display structures for a display module (para 23, “Capacitive touch screen electrodes may be formed from an array of indium tin oxide pads or other transparent conductive structures”).
Regarding claim 14, Yuen teaches a spatial filter in the conductive display structures, wherein the spatial filter has a pass band that includes the frequency, and the phased antenna array is configured to transmit the radio-frequency signals through the display module via the spatial filter (para 92, “active display area and the information display window delimiting the active display area which are underneath the translucent filter”). It would have been obvious to modify Mow to include a spatial filter in the conductive display structures, wherein the spatial filter has a pass band that includes the frequency, and the phased antenna array is configured to transmit the radio-frequency signals through the display module via the spatial filter because it would filter noise from a signal.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mow in view of Yuen as applied to claim 1 above, and further in view of Wu et al (US 20180128924).
Regarding claim 15, Mow teaches the housing comprises a conductive housing wall, and a dielectric window is formed in the conductive housing wall (para 44).
Regarding claim 15, Wu teaches an additional phased antenna array mounted within the housing and configured to transmit additional radio-frequency signals at an additional frequency between 10 GHz and 300 GHz through the dielectric window (para 4, “multiple antennas to be disposed in the full-metal body small-sized wearable electronic device and allow the full-metal body small-sized wearable electronic device to send and receive signals at multiple antenna frequency bands”). It would have been obvious to modify Mow to include an additional phased antenna array mounted within the housing and configured to transmit additional radio-frequency signals at an additional frequency between 10 GHz and 300 GHz through the dielectric window because it would allow the device to communicate at two different frequencies.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mow in view of Trotta
Regarding claim 18, Mow teaches a wristwatch (para 21,” Electronic device 10 may be … a smaller device such as a wrist-watch device“) comprising: a housing having a conductive housing sidewall (para 22, “Housing 12, which may sometimes be referred to as an enclosure or case, may be formed of plastic, glass, ceramics, fiber composites, metal (e.g., stainless steel, aluminum“); a touch screen mounted to the housing (para 23, “Display 14 may be a touch screen display”); a phased antenna array configured to transmit a radio-frequency signal and to receive a radio-frequency signal housing 12 is formed from a dielectric, antennas 40 may transmit and receive antenna signals (para 31, “Wireless communications circuitry 34 may include radio-frequency (RF) transceiver circuitry formed”).
Regarding claim 18, Mow does not teach transmitting a radio-frequency signal and a receiver to receive a reflected version of the transmitted radio-frequency and control circuitry coupled to the phased antenna array and configured to perform spatial ranging operations on an object external to the wristwatch based on the radio- frequency signal transmitted by the phased antenna array and the reflected version of the transmitted radio-frequency signal received by the phased antenna array. Trotta teaches transmitting a radio-frequency signal and a receiver to receive a reflected version of the transmitted radio-frequency (fig 2 and para 34 “a radar transceiver device 201 is configured to transmit an incident RF signal toward a gesturing hand 217 via transmit antenna 213a and/or transmit antenna 213b, and receive a reflected RF signal via an antenna array that includes receive antennas”), control circuitry coupled to the phased antenna array and configured to perform spatial ranging operations on an object external to the wristwatch based on the radio- frequency signal transmitted by the phased antenna array and the reflected version of the transmitted radio-frequency signal received by the phased antenna array (para 34, “a digital beam forming holographic radar such that a relative speed, distance, and phase of each target in the field of view (FOV) in front of the antennas is measured”). It would have been obvious to modify Mow to include transmitting a radio-frequency signal and a receiver to receive a reflected version of the transmitted radio-frequency and control circuitry coupled to the phased antenna array and configured to perform spatial ranging operations on an object external to the wristwatch based on the radio- frequency signal transmitted by the phased antenna array and the reflected version of the transmitted radio-frequency signal received by the phased antenna array because it is merely applying a known distance measuring technique using a watch of Trotta to the radio frequency transmitting watch of Mow to yield a predictable distance measuring watch.
Regarding claim 19, Mow teaches the phased antenna array is configured to transmit the radio-frequency signal at a first frequency, the wristwatch further comprising: an antenna having a slot element defined between at least the conductive housing sidewall and a conductive structure in the touch screen (para 44, “housing 12 is formed from a conductive material such as metal, slots or other openings may be formed in the metal that are filled with plastic or other dielectric”), wherein the antenna is configured to transmit an additional radio-frequency signal at a second frequency (para 35, “Transceiver circuitry 36 may be wireless local area network transceiver circuitry that may handle 2.4 GHz and 5 GHz bands for WiFi® (IEEE 802.11) communications and that may handle the 2.4 GHz Bluetooth® communications band”) that is different from the first frequency, and the phased antenna array is mounted within the slot element of the antenna (para 20, “involve signals at 60 GHz or other frequencies between about 10 GHz and 400 GHz “).
Regarding claim 20, Mow teaches the first frequency is between 10 GHz and 300 GHz (para 20, “involve signals at 60 GHz or other frequencies between about 10 GHz and 400 GHz “) and the second frequency is between 600 MHz and 10 GHz (para 35, “Transceiver circuitry 36 may be wireless local area network transceiver circuitry that may handle 2.4 GHz and 5 GHz bands for WiFi® (IEEE 802.11) communications and that may handle the 2.4 GHz Bluetooth® communications band”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648